NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federal Circuit
2010-3029
ANTHON¥ L. WlLLlANlS,
Petitioner,
V.
DEPARTlvlENT 0F LABOR,
Respondent
Petition for review of the United States Department of Labor
Administrative Review Board in case no. 08-063.
ON MOT|ON
Before MICHEL, ChiefJudge, FRlEDMAN and LlNN, Circuit Judges.
PER CUR|AM_
0 R D E R
The Department of Labor (DOL) moves to dismiss Anthony L. Williams’ petition
for review for lack of jurisdiction. Williams opposes. DOL replies. Williams submits
correspondence and moves for leave to proceed in forma pauperis. The court
considers whether this case should be transferred to the United States Court of Appea|s
for the Ninth Circuit
Wi||iams petitions this court for review of a decision of the United States
Department of l_abor’_s Administrative Review Board. The Board dismissed Williams’
complaint, and Williams sought review in this court
DOL argues that this court lacks jurisdiction because pursuant to 49 U.S.C.
§ 42121(b)(4)(A) review of orders of the Board in cases such as this lies in "the United

States Court of Appeals for the circuit in which the violation, with respect to which the
order was issued alieged|y occurred or the circuit in which the complainant resided on
the date of such violation." Wil|iams responds citing various constitutional and statutory
provisions and asserts that "in a broader sense, any case can fall under the jurisdiction
of the Federal Circuit." j
We agree with DOL that this court does not have jurisdiction to review the
Board’s decision This court’s jurisdiction is primarily prescribed by 28 U.S.C. § 1295,
and does not include jurisdiction to review a decision of the Board. Further, pursuant to
49 U.S.C. § 42121(b)(4)(A) it is clear that the regional circuit court, in this case the Ninth
Circuit, does have jurisdiction. |n these circumstances we determine that the proper
course is to transfer the case to the Ninth Circuit. § 28 U.S.C § 1631 (coult may
transfer an action to a court "in which the action or appeal could have been brought at
the time it was Hled or noticed").
Acc0rdingly,
lT lS ORDERED THA`i':
lf1) The motion to dismiss is denied.
(2) This case and Williams’ in forma pauperis motion are transferred to the
United States Court of Appea|s for the Ninth Circuit pursuant to 28 U.S.C § ‘l631.
f FOR THE COURT
mm 23 mm - ls/Jan Horbaiy
Date Jan Horba|y
Clerk
cc: Anthony L. Williams ¥M
John S. Groat, Esq. u°s"l1’ig %%Ft*cL\?TmR
MAR_,23 2010
s17
2010-3029 2 MM§w